Citation Nr: 1433815	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-48 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an increased initial rating for double vision, rated 0 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967.

This case comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a November 2011 rating decision by the Appeals Management Center.

In July 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2011, the Board remanded this appeal for additional development.  After VA examinations and additional development was completed, the Veteran's claim for entitlement to service connection for traumatic brain injury with memory loss, headaches, and diplopia was granted in full in a January 2008 rating decision and thus, is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased initial rating for double vision is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's current right knee disability is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative manner of establishing service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a) , which include arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability as is contemplated under 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A February 1964 enlistment examination report shows that the Veteran indicated a history of a trick or locked knee.  The Veteran reported an injury to the right knee five years prior, possibly involving cartilage.  The Veteran reported symptoms of occasional pain.  However, no diagnosis was made at that time.  

An August 1966 service medical record shows that the Veteran was involved in a motor vehicle accident and was diagnosed with a fractured right patella.  An X-ray found that the upper outer part of the patella was irregular with an appearance that was thought to represent a multi-partite patella, rather than to be the result of trauma.  

A September 1966 service medial record shows that an orthopedic consultation report indicated the Veteran had three fragments of bipartite patella and minimal local tenderness and swelling.  A chip fracture of the patella was diagnosed and the Veteran was prescribed a cane for ambulation.  On the Veteran's discharge report, it was noted that the Veteran's patellar fracture was very minimal as far as interfering with function.  The Veteran was ambulating fairly well with only a slight limp.  The Veteran was returned to light duty with a diagnosis of a fractured patella, diagnosis undetermined.  

The Veteran's July 1967 separation examination was negative for any right knee defects.

A January 2008 VA treatment record shows that the Veteran reported experiencing problems with his right knee stemming from an in-service motor vehicle accident.  

An August 2008 x-ray report shows that the Veteran had degenerative arthropathy of the right knee with no acute osseous abnormality.

A September 2008 VA treatment record shows that the Veteran was assessed with pain and positive films for degenerative change of the right knee.  

An April 2009 VA examiner assessed the Veteran with degenerative joint disease of the right knee but did not provide an etiological opinion.

A March 2010 VA treatment record shows that the Veteran was evaluated for a chronic aching right knee due to a fractured patella during service.  It was reported that the Veteran still used a cane but experienced no limitations with walking, no locking, and no giving way.  Physical examination showed a prominence in the lateral right patella without crepitus or effusions.  The Veteran's right knee showed a full range of motion and no joint instability.

A December 2011 VA examination report includes an opinion that the Veteran's right knee condition did not preexist entrance into service.  The examiner opined that while the Veteran reported occasional discomfort associated with the right knee rather than a persistent problem.  The examiner's opinion further found that the knee issues the Veteran reported at the entrance examination were resolved at that February 1964 examination and there were no complaints or treatments prior to the motor vehicle accident in August 1966 that resulted in the diagnosis of a right knee condition.  Therefore, the examiner concluded that it was less likely than not that the Veteran had any preexisting right knee disability before entrance to service.  

The examiner also determined that it was at least as likely as not that the Veteran's current right knee condition was caused by or a result of service.  Specifically, the examiner indicated the cause of the right knee condition was the August 1966 motor vehicle accident.  The examiner's rationale was the diagnosis of a right patella fracture during service and a 2010 x-ray report that showed arthritis of the right knee.  The examiner opined that traumatic fractures can predispose one to having arthritis of the knee and that it stood to reason that the Veteran's right knee problems arose from the in-service right knee fracture.

Also in December 2011, ten days after the previously discussed VA examination, the Veteran underwent another VA examination concerning the right knee condition.  The subsequent VA examiner reported that x-rays of the Veteran's right knee revealed no indications of degenerative or traumatic arthritis.  The examiner opined that it was less likely than not that the Veteran's current right knee condition was caused by or aggravated by active service.  The examiner's rationale was that the Veteran had tripartite patella, a congenital anatomic variant.  The examiner acknowledged that the Veteran had an injury to the patella while in service but that was not an acute fracture, but a simple contusion with an underlying tripartite patella which was mistaken for an actually injury.  

In reviewing the evidence, the Board is aware that the December 9, 2011 VA examiner and the December 19, 2011 VA examiner, have provided conflicting opinions, in that the former attributed the Veteran's  right knee condition to arthritis due to an in-service right patella fracture, and the latter concluded that the Veteran did not have arthritis and attributed the Veteran's right knee condition to a congenital defect with no in-service fracture of the right knee.  The Board finds that both of the VA examiners are competent to provide opinions as to the etiology of the Veteran's right knee condition and both VA examiners provided sufficient rationales for their etiological opinions.  Therefore, the Board concludes that in this case, as it now stands, that the evidence is at least in relative equipoise as to whether the right knee condition is related to the Veteran's active service.  

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a right knee disability is granted.


REMAND

An October 2011 Board decision granted service connection for double vision.  A November 2011 rating decision effectuate that grant and assigned a rating of 0 percent.  In December 2011, the Veteran filed a notice of disagreement regarding the initial 0 percent rating assigned.  The evidence does not show that a statement of the case has been issued in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of an entitlement to an increased initial rating in excess of 0 percent for double vision, which includes a notice of appeal rights.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


